Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO:

 MIRANDA RAMSEY, and
 all others similarly situated under
 29 U.S.C. 216(b),

        Plaintiff(s),

        v.

 HGW AT SLW, LLC
 d/b/a HURRICANE GRILL & WINGS.,
 a Florida Limited Liability Company,

        Defendants.

                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, MIRANDA RAMSEY (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files her

 Complaint against Defendants, HGW AT SLW, LLC d/b/a HURRICANE GRILL & WINGS

 (“HGW”), (referred to hereinafter as “Defendant”), on behalf of herself, and all others similarly

 situated, and alleges:

                                           INTRODUCTION

    1. This is an action arising under the Fair Labor Standards Act (“FLSA”) pursuant to 29

        U.S.C. §§ 201-216, and the Florida Minimum Wage Act (“FWMA”) to seek redress of

        Defendant’s violations of the FLSA and FMWA against this Plaintiff, and all other

        employees similarly situated, during the course of their employment.

                                             PARTIES

    2. During all times material hereto, Plaintiff was a resident of St. Lucie County, Florida, over

        the age of 18 years, and otherwise sui juris.
Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 8



    3. Defendant, HGW, is a Florida limited liability company, founded in, and authorized to do

       business in the State of Florida, with a principal place of business at 1319 NW St. Lucie W

       Blvd., Port St. Lucie, Florida 34986, within the jurisdiction of this Honorable Court.

    4. Defendant, HGW, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

       times pertinent to the allegations herein. Defendant supervised Plaintiff, determined

       company payroll decisions, and maintained the right to hire and fire Plaintiff during all

       pertinent times hereto.

    5. During all times pertinent hereto, Plaintiff was dependent upon Defendant for her

       employment, as these Defendant supervised, directed, and controlled Plaintiff’s day-to-day

       responsibilities, and used Plaintiff’s work in furtherance of their business objectives.

                                 JURISDICTION AND VENUE

    6. All acts and omissions giving rise to this dispute took place within St. Lucie County,

       Florida, within the jurisdiction of this Honorable Court.

    7. Jurisdiction is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

       and 28 U.S.C. §§ 1331 and 1337.

    8. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

       28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

    9. Defendant, HGW, operates a sports bar and restaurant that specializes in serving chicken

       wings and other bar and pub-fare.

                                      FLSA Coverage

    10. Defendant is covered under the FLSA through enterprise coverage, as Defendantsengaged

       in interstate commerce during all pertinent times in which Plaintiff was employed. More




                                                 2
Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 8



       specifically, Defendant’s business and Plaintiff’s work for Defendant’s benefit affected

       interstate commerce because the goods and materials Plaintiff and other employees used

       and/or handled on a constant and/or continuous basis moved through interstate commerce

       prior to or subsequent to Plaintiff’s use of the same. Accordingly, Defendant engaged in

       interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

    11. During Plaintiff’s employment with Defendant, HGW was covered under the FLSA

       through enterprise coverage, as HGW was engaged in interstate commerce during all time

       periods in which Plaintiff, and all similarly situated individuals, were employed. More

       specifically, during all times material hereto, HGW employed at least two (2) or more

       employees who regularly handled goods and/or materials on a constant and/or continuous

       basis that traveled across state lines, including, but not limited to the following: menus,

       napkins, salad/lettuce, sirloin steaks, shrimp, mahi mahi, chicken wings products, over

       thirty-five types of dipping sauces, french fries, blue cheese, red onions, tomatoes,

       mayonnaise, cooking utensils, forks, spoons, knives, plastic, beer, wine, rum, tequila, soda,

       paper, computers, cash registers, and other restaurant related items.

    12. Upon information and belief, Defendant, HGW, grossed or did business in excess of

       $500,000.00 during the years of 2016, 2017, 2018, and on information and belief, is

       expected to gross in excess of $500,000.00 in 2019.

    13. Plaintiff’s work for Defendant was actually in or so closely related to the movement of

       commerce while she worked for Defendant that Plaintiff is covered under the FLSA

       through individual coverage, as Plaintiff regularly and recurrently used the

       instrumentalities of interstate commerce. More specifically, Plaintiff regularly performed




                                                 3
Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 8



       functions with clients across state lines utilizing telephones, computers, machinery,

       materials, and supplies.

    14. During all material times hereto, Plaintiff was a non-exempt employee of Defendant,

       within the meaning of the FLSA.

    15. During this time period, Plaintiff (i) did not have supervisory authority over any

       individuals; (ii) did not make any decisions of importance on behalf of Defendant; and (iii)

       was not required to possess any advanced training, skill, or prolonged education in order

       to perform any of her primary duties and responsibilities.

                                  Plaintiff’s Work for Defendants

    16. On or about August 2017, Plaintiff began working for Defendant as a non-exempt

       employee as a waitress/restaurant server for the Defendant.

    17. Plaintiff continued her employment with Defendant until on or about July 20, 2019.

    18. Plaintiff, and all others similarly situated, were economically dependent upon Defendant,

       for work and were subject to the control of these Defendant during all pertinent time

       periods of her employment.

    19. During Plaintiff’s last two weeks of employment July 8, 2019 through July 20, 2019

       Defendant failed to compensate Plaintiff in any conceivable way.

    20. Defendant failed to compensate Plaintiff at the required federal minimum wage rate during

       her last two weeks of employment July 8, 2019 through July 20, 2019.

    21. Defendant failed to compensate Plaintiff at the required Florida minimum wage rate during

       her last two weeks of employment July 8, 2019 through July 20, 2019.

    22. Plaintiff worked approximately eighty (80) hours totally between July 8, 2019, and July

       20, 2019.




                                                4
Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 5 of 8



    23. The wage violations committed by Defendant were willful and/or intentional, as Defendant

       knew of the federal minimum wage and overtime requirements of the FLSA and recklessly

       or intentionally failed to compensate Plaintiff in accordance with such requirements.

    24. The Defendant also knew of the state minimum wage requirements under the Florida

       Minimum Wage Act (“FMWA”) and recklessly or intentionally failed to compensate

       Plaintiff in accordance with such requirements.

    25. On information and belief, Defendant failed to properly maintain records of hours actually

       worked by Plaintiff, and other similarly situated employees.

    26. Defendant hired Plaintiff to work, controlled the hours she worked and responsibilities and

       duties performed by Plaintiff, and are jointly and severally liable for the FLSA violations

       alleged herein.

    27. Plaintiff is not otherwise exempt from FLSA coverage.

    28. As a result of the intentional and willful conduct alleged herein, Plaintiff has been required

       to retain the undersigned law firm and is therefore entitled to recover reasonable attorney’s

       fees and costs incurred in the prosecution of these claims under the FLSA.

        COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206

    29. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 28 as though set forth fully

       herein.

    30. Plaintiff alleges this action pursuant to the FLSA, 29 U.S.C. § 216(b).

    31. Plaintiff is entitled to recover the federal minimum wage in the amount of at least $7.25

       per hour for all hours worked at or below forty (40) per week.




                                                  5
Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 6 of 8



     32. Accordingly, Plaintiff claims the federal minimum wage in the amount of at least $7.25

          per hour for all hours worked at or below forty (40) per week during his period of

          employment with Defendant.

     33. Plaintiff worked two weeks for Defendant in which she did not receive at least federal

          minimum wage rates.

     34. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

          additional amount of liquidated, or double, damages.

     WHEREFORE, Plaintiff, MIRANDA RAMSEY, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendant, and award Plaintiff: (a) double unpaid

 minimum wages as provided by the FLSA to be paid by the Defendant; (b) all reasonable attorney’s

 fees and litigation costs as permitted under the FLSA; and any and all such further relief as this

 Court may deem just and equitable under the circumstances.

        COUNT II – FLORIDA MINIMUM WAGE VIOLATIONS – Fla. Stat. 448.1101

     35. Plaintiffs hereby re-alleges and re-avers Paragraphs 1 through 28 as though set forth fully

          herein.

     36. Plaintiff, alleges this action pursuant to the Florida Minimum Wage Act (“FMWA”), Fla.

          Stat § 448.110.2

     37. Plaintiff worked two weeks for Defendant in which she did not receive any payment.




 1Plaintiff fully complied with the pre-suit notice requirements set forth under Fla. Stat. § 448.110 by duly serving the
 corporate and, as of yet, unnamed individual Defendants, with pre-suit notice before seeking relief under Florida law.

 2The Florida minimum wage is interpreted in accordance with the FLSA. See Fla. Stat. § 448.110; FLA. CONST. art.
 X, §24.


                                                            6
Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 7 of 8



    38. Defendant failed to pay Plaintiff, at least the equivalent of Florida’s minimum wage rates

        for all hours worked up to forty (40) during the last two weeks of her employment July 8,

        2019 through July 20, 2019.

    39. Defendant wrongfully deprived Plaintiff, of wages to which she was lawfully entitled

        pursuant to Fla. Stat § 448.110.

    40. Defendant willfully and intentionally refused to pay Plaintiff’s minimum wages as required

        by the Florida Constitution. Defendant knew or should have known of the state minimum

        wage requirements and either intentionally avoided or recklessly failed to investigate

        proper payroll practices.

    41. Accordingly, Plaintiff is entitled to recover liquidated (double) damages for the willful

        and/or intentional violations of the FMWA.

    42. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

    WHEREFORE, Plaintiff, MIRANDA RAMSEY, and all others similarly situated, respectfully

 requests that this Honorable Court certify the portion of this action arising under the Florida

 Minimum Wage Act, and enter judgment in favor of Plaintiff against Defendant and award

 Plaintiff: (a) double unpaid state minimum wages as provided by the Florida Minimum Wage Act,

 Fla. Stat. 448.110, to be paid by the Defendant; (b) all reasonable attorney’s fees and litigation

 costs as permitted under the Florida Minimum Wage Act; and any and all such further relief as

 this Court may deem just and equitable under the circumstances.

                                    DEMAND FOR JURY TRIAL

        Plaintiff, MIRANDA RAMSEY, hereby requests and demands a trial by jury on all

 appropriate claims.




                                                  7
Case 2:19-cv-14404-KAM Document 1 Entered on FLSD Docket 10/25/2019 Page 8 of 8



        Dated this 25th day of October, 2019.

                                                    Respectfully Submitted,

                                                    USA EMPLOYMENT LAWYERS-
                                                    JORDAN RICHARDS, PLLC
                                                    805 E. Broward Blvd. Suite 301
                                                    Fort Lauderdale, Florida 33301
                                                    Ph: (954) 871-0050
                                                    Counsel for Plaintiff

                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372
                                                    MELISSA SCOTT, ESQUIRE
                                                    Florida Bar No. 1010123
                                                    Jordan@jordanrichardspllc.com
                                                    Melissa@jordanrichardspllc.com
                                                    Jake@jordanrichardspllc.com
                                                    Stephanie@jordanrichardspllc.com
                                                    Mike@usaemploymentlawyers.com


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 25th

 day of October, 2019.

                                                           By: /s/ Jordan Richards
                                                           JORDAN RICHARDS, ESQUIRE
                                                           Florida Bar No. 108372


                                      SERVICE LIST:




                                                8
